          Case 5:19-cv-00484-G Document 28 Filed 04/30/20 Page 1 of 2



                   UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

AARON JOSEPH ROCK,                           )
                                             )
      Plaintiff,                             )
                                             )
v.                                           )   Case No. CIV-19-484-G
                                             )
UNITED STATES OF AMERICA,                    )
                                             )
      Defendant.                             )

                                        ORDER

      Plaintiff Aaron Joseph Rock, a former federal prisoner appearing pro se, filed this

action against Defendant United States of America pursuant to the Federal Tort Claims

Act. In accordance with 28 U.S.C. § 636(b)(1)(B), the matter was referred to Magistrate

Judge Gary M. Purcell for initial proceedings.

      Following service of the Amended Complaint (Doc. No. 12), Defendant moved to

dismiss, arguing in relevant part that the Court lacks subject-matter jurisdiction over

Plaintiff’s claims.   On February 24, 2020, Judge Purcell issued a Report and

Recommendation (Doc. No. 27), in which he recommended that this action be dismissed

without prejudice pursuant to Federal Rule of Civil Procedure 12(b)(1). In the Report and

Recommendation, Judge Purcell advised the parties of their right to object to the Report

and Recommendation by March 16, 2020. Judge Purcell also advised the parties that a

failure to timely object would constitute a waiver of the right to appellate review of the

factual findings and legal conclusions contained in the Report and Recommendation.

      To date, no party has filed an objection to the Report and Recommendation or

requested an extension of time to do so. Accordingly, the Report and Recommendation
          Case 5:19-cv-00484-G Document 28 Filed 04/30/20 Page 2 of 2



(Doc. No. 27) is ADOPTED in its entirety. The Motion to Dismiss (Doc. No. 24) is

GRANTED, and this matter shall be dismissed without prejudice. A separate judgment

shall be entered.

       IT IS SO ORDERED this 30th day of April, 2020.




                                         2
